United States Securities and Exchange Commission Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of the Securities Exchange Act of 1934 May 1, 2012 Date of Report (Date of earliest event reported) Overseas Shipholding Group, Inc. (Exact Name of Registrant as Specified in Charter) 1-6479-1 Commission File Number Delaware 13-2637623 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number) 666 Third Avenue New York, New York10017 (Address of Principal Executive Offices) (Zip Code) Registrant's telephone number, including area code(212) 953-4100 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [ ]Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ]Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ]Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ]Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Section 2 – Financial Information Item 2.02 Results of Operations and Financial Condition. A copy of the press release that Overseas Shipholding Group, Inc. (the "Registrant") issued onMay 1, 2012 announcing its financial results for the first quarter endedMarch 31, 2011 is being furnished to the Securities and Exchange Commission (the “SEC”) and is attached as Exhibit 99.1. Section 8 – Other Events Item 8.01 Other Events. On May 1, 2012, the Registrant posted on its website, www.osg.com, under the section titled Investor Relations – Webcasts and Presentations, a presentation dated May 1, 2012 of its financial results for the first quarter ended March 31, 2012.A copy of the presentation is hereby furnished to the SEC and is attached as Exhibit 99.2 Section 9 - Financial Statements and Exhibits. Item 9.01Financial Statements and Exhibits. (d)Exhibits Exhibit No. Description Press Release dated May 1, 2012 Financial Presentation datedMay 1, 2012 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. OVERSEASSHIPHOLDINGGROUP,INC. (Registrant) Date: May 2, 2012 By: /s/James I. Edelson Name: James I. Edelson Title: Senior Vice President, General Counsel andSecretary EXHIBIT INDEX Exhibit No. Description Press Release datedMay 1, 2012 Financial Presentation datedMay 1, 2012
